DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 11, 2019. Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on September 11, 2019, May 4, 2020, September 20, 2021, and November 30, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
object location determination logic… in claim 12. Structure for this limitation may be found at least in [0093]-[0094]; memories for storing software and computer processors for executing software.
image correlation logic… in claim 12. Structure for this limitation may be found at least in [0093]-[0094]; memories for storing software and computer processors for executing software.
image processing logic… in claim 12. Structure for this limitation may be found at least in [0093]-[0094]; memories for storing software and computer processors for executing software.
object evaluation logic… in claim 12. 
signal generator logic… in claim 12. Structure for this limitation may be found at least in [0093]-[0094]; memories for storing software and computer processors for executing software.
path determination logic… in claim 18. Structure for this limitation may be found at least in [0093]-[0094]; memories for storing software and computer processors for executing software.
object detection system… in claim 19. Structure for this limitation may be found at least in [0093]-[0094]; memories for storing software and computer processors for executing software.
control system… in claim 19. Structure for this limitation may be found at least in [0021]; however, the list of control system components is an open-ended list which is insufficient for an interpretation under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 6-8, 10, 12, 16-17, and 19 along with the corresponding dependent claims 13-15, 18, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation control system… of claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While there are several structural components listed at least in [0021], the list of structural components is open-ended and, therefore, insufficient structure for a 35 U.S.C. 112(f) interpretation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a memory and processor for storing and executing the software steps. Examiner notes that adding these limitations would render the 35 U.S.C. 112(f) interpretations along with the corresponding 35 U.S.C. 112(b) rejection moot.

Each of claims 7, 8, 16, and 17 recites a location of the object. It is unclear if these limitations are the same limitation or relate to different elements. For purposes of this Action, Examiner is interpreting the elements to be the same. 

Claim 6 recites a portion of the image twice. It is unclear if these limitations are the same limitation or relate to different elements. For purposes of this Action, Examiner is interpreting the elements to be the same.

Claim 7 recites an image twice. It is unclear if these limitations are the same limitation or relate to different elements. For purposes of this Action, Examiner is interpreting the elements to be the same.

Claim 10 recites image processing twice. It is unclear if these limitations are the same limitation or relate to different elements. For purposes of this Action, Examiner is interpreting the elements to be the same.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, claim 12 is directed toward an apparatus, and claim 19 is directed toward an apparatus. Therefore, each of the independent claims 1, 12, and 19 along with the corresponding dependent claims 2-11, 13-18, and 20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 12, and 19 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: 
A method of controlling a mobile work machine on a worksite, the method comprising: 
receiving an indication of an object detected on the worksite (a person may look around and mentally note that an object is on a worksite); 
determining a location of the object relative to the mobile work machine (a person may mentally note the location of the object relative to the mobile work machine); 
receiving an image of the worksite (the person may see a worksite and mentally note what was seen as a mental image); 
correlating the determined location of the object to a portion of the image (a person may recognize the object in the mentally noted image); 
evaluating the object by performing image processing of the portion of the image (a person may mentally determine what the object is, what size it is, if it is moving, etc.); and 
generating a control signal that controls the mobile work machine based on the evaluation (a person may make a decision about how to control the mobile work machine based on the mental object evaluation).


Under Step 2A, Prong One, independent claims 1, 12, and 19 recite, in part, a method, an apparatus, and an apparatus. Other than reciting a mobile work machine, an object, a camera, and sensors, nothing in the claims precludes the steps from being directed toward certain mental 

Under Step 2A, Prong 2, the mental processes judicial exception is not integrated into a practical application.  For example, independent claims 1, 12, and 19 recite the additional elements of a mobile work machine, an object, a camera, and sensors.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a mobile work machine, an object, a camera, and sensors are not integrated into the claims as a whole, claims 1, 12, and 19 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 12, and 19 are not patent eligible. 

Dependent claims 2-11, 13-18, and 20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-11, 13-18, and 20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations 

Examiner notes that, if the independent claims positively claimed that the work machine is controlled based on the control signal which results in a physical outcome and not just, for example, an update in the software, the present 35 U.S.C. 101 rejections would be withdrawn. More specifically, the current “generation” of the control signal is insufficient, because (1) it does not execute the control, and (2) any intended function of the control signal would be considered intended use. For example, (1) “generating a control signal based on the evaluation”; (2) “executing a physical control to the mobile work machine associated with the control signal that was generated to control the mobile work machine”; and (3) “wherein the physical control to the work machine associated with the control signal, when executed, adjusts a speed, heading, and/or physical configuration of the mobile work machine” would be sufficient. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0236477 (hereinafter, “Chen”).

Regarding claim 1, Chen discloses a method of controlling a mobile work machine on a worksite (see at least Fig. 1), the method comprising: 
receiving an indication of an object detected on the worksite (see at least Fig. 1, [0008], and [0019]; the object detection device detects one or more objects on the worksite); 
determining a location of the object relative to the mobile work machine (see at least [0022]; the objects are detected relative to the machine (i.e., mobile work machine)); 
receiving an image of the worksite (see at least [0006] and [0044]; an image of the worksite is received); 
correlating the determined location of the object to a portion of the image (see at least [0030] and [0044]; object location is determined based on the image); 
evaluating the object by performing image processing of the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); and 
generating a control signal that controls the mobile work machine based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated).

Regarding claim 2, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein receiving the indication of the object comprises: 
transmitting a detection signal (see at least [0019]; a detection signal is transmitted); 
receiving reflections of the detection signal (see at least [0019]; the detection signal may be reflections off of the objects); and 
detecting the object based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects).

Regarding claim 3, Chen discloses all of the limitations of claim 2. Additionally, Chen discloses wherein evaluating the object comprises determining a likelihood that the detection of the object comprises a false positive detection (see at least [0022]; estimated errors are taken into account when determining accuracy of sensor information).

Regarding claim 4, Chen discloses all of the limitations of claim 2. Additionally, Chen discloses wherein the detection signal comprises a radio frequency (RF) signal (see at least [0019]; the detection signal may comprise a radio signal).

Regarding claim 5, Chen discloses all of the limitations of claim 4. Additionally, Chen discloses wherein the RF signal comprises a radar signal (see at least [0019]; the RF signal may comprise a radar signal).

Regarding claim 6, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein the determined location of the object is correlated to a portion of the image based on a mounting location of the camera on the mobile work machine and a field of view of the camera (see at least the application generally; while not expressly stated, orientation based on images must necessarily take into account the mounting location and field of view of the camera).

Regarding claim 7, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein receiving an image comprises receiving a time-series of images from a camera (see at least [0044]; a video camera may be used), and further comprising visually tracking a location of the object in a plurality of subsequently acquired images in the time-series (see at least [0047]; tracking of other machines (i.e., objects) using video feed and/or multiple images).

Regarding claim 8, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein the control signal controls a display device associated with the mobile work machine to display the image with a visual indication of a location of the object on the image (see at least [0046]; a display device of the work machine displays the image along with a map indication of the location of the object on the image).

Regarding claim 9, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein evaluating the object comprises determining at least one of an object size or object shape, and further comprising generating the control signal based on the at least one of an object size or object shape (see at least [0029]; and the control signal may be based on the information).

Regarding claim 10, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein performing image processing comprises applying an image classifier to the portion of the image to determine an object type of the object (see at least [0042]; an image classifier may be used for identifying the type of object).

Regarding claim 12, Chen discloses a mobile work machine comprising (see at least Fig. 1): 
an object detection sensor configured to generate a signal indicative of an object detected on a worksite(see at least Fig. 1, [0008], and [0019]; the object detection device detects one or more objects on the worksite);  
object location determination logic configured to determine a location of the object relative to the mobile work machine (see at least [0022]; the objects are detected relative to the machine (i.e., mobile work machine));  
image correlation logic configured to receive an image of the worksite (see at least [0006] and [0044]; an image of the worksite is received) and correlate the determined location of the object to a portion of the image (see at least [0030] and [0044]; object location is determined based on the image);; 
image processing logic configured to perform image processing on the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); 
object evaluation logic configured to evaluate the object based on the image processing of the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); and 
control signal generator logic configured to generate a control signal that controls the mobile work machine based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated).

Regarding claim 13, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses wherein the object detection sensor is configured to: 
transmit a detection signal (see at least [0019]; a detection signal is transmitted);  
receive reflections of the detection signal (see at least [0019]; the detection signal may be reflections off of the objects); and
generate the signal based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects).

Regarding claim 14, Chen discloses all of the limitations of claim 13. Additionally, Chen discloses wherein the detection signal comprises a radar signal (see at least [0019]; the detection signal may comprise a radio signal).

Regarding claim 15, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses wherein the image correlation logic is configured to correlate the determined location of the object to the portion of the image based on a mounting location of the camera on the mobile work machine and a field of view of the camera (see at least the application 

Regarding claim 16, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses an imaging sensor configured to generate a time-series of images of the worksite (see at least [0044]; a video camera may be used), and the image correlation logic is configured to visually track a location of the object in a plurality of subsequently acquired images in the time-series (see at least [0047]; tracking of other machines (i.e., objects) using video feed and/or multiple images).

Regarding claim 17, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses wherein the control signal controls a display device associated with the mobile work machine to display the image with a visual indication of a location of the object on the image (see at least [0046]; a display device of the work machine displays the image along with a map indication of the location of the object on the image).

Regarding claim 19, Chen discloses a mobile work machine comprising: 
a transmitter configured to transmit a radar signal (see at least [0019]; the detection signal may comprise a radio signal comprising a radar signal).;  
a receiver configured to receive reflections of the radar signal and generate an object detection signal indicative of an object detected on a worksite based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects);  
an object detection system configured to:  
determine a location of the object relative to the mobile work machine (see at least [0022]; the objects are detected relative to the machine (i.e., mobile work machine));  
receive an image of the worksite (see at least [0006] and [0044]; an image of the worksite is received);  
correlate the determined location of the object to a portion of the image (see at least [0030] and [0044]; object location is determined based on the image);   
evaluate the object by performing image processing of the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); and
a control system configured to generate a control signal that controls the mobile work machine based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Pub. No. 2009/0043462 (hereinafter, “Stratton”).

Regarding claim 11, Chen discloses all of the limitations of claim 1. However, Chen does not explicitly teach determining a projected path of the mobile work machine; 
determining that at least a portion of the detected object is located in the projected path; and
generating the control signal based on the determination.
Stratton, in the same field of endeavor, teaches
determining a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); 
determining that at least a portion of the detected object is located in the projected path (see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
generating the control signal based on the determination (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Regarding claim 18, Chen discloses all of the limitations of claim 12. However, Chen does not explicitly teach path determination logic configured to determine a projected path of the mobile work machine; and 
the control signal generator logic is configured to determine that at least a portion of the detected object is located in the projected path, and 
generate the control signal based on the determination.
 path determination logic configured to determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); and 
the control signal generator logic is configured to determine that at least a portion of the detected object is located in the projected path (see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path), and
generate the control signal based on the determination (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Regarding claim 20, Chen discloses all of the limitations of claim 19. However, Chen does not explicitly teach 
wherein the object detection system is configured to: 
determine a projected path of the mobile work machine; and 
determine that at least a portion of the detected object is located in the projected path, and 
the control signal controls a display device associated with the mobile work machine to display the image with visual indications of the projected path and location of the object
Stratton, in the same field of endeavor, teaches wherein the object detection system is configured to: 
determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); and 
determine that at least a portion of the detected object is located in the projected path(see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path), and
the control signal controls a display device associated with the mobile work machine to display the image with visual indications of the projected path and location of the object (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2012/0083982 which relates to worksite navigation control based on visual sensing of the environment.

Conclusion
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663